DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-06-28. Claims 1-21 are pending. Claims 1, 16, 20 is/are independent.
The rejection(s) of claims on double patenting grounds are withdrawn in view of Applicant’s terminal disclaimer.

Reasons for Allowance
The prior art of record (in particular, Kotler et al. USPGPUB 2016/0306979 in view of USPGPUB 2007/0298720 Wolman et al.) does not disclose, with respect to claim 1, "remediation of cyber security parameters" including at least the "password complexity, wherein the remediation includes a monetary payout that is adjusted based on an event threshold associated with the one or more events, and wherein the monetary payout corresponds with the one or more of events failing to satisfying the event threshold, or the one or more of events satisfying or exceeding the event threshold" in the recited context.  Rather, Kotler discloses detecting a breach (Kotler Figures 3, [0051, 0045] see also [0058, 0081]) and remediating cyber security parameters where the remediation causes one or more network changes that uses a sophistication score of an entity (Kotler [0081], Figure 3, and in particular Figure 3, item 316. [0051, 0045, 0065]).  Additionally, Kotler teaches detecting attempts to breach passwords (Kotler [0019-0122]).  Further, Kotler suggests the remediation would cause network changes that increase a sophistication score of an entity (Kotler [0065, 0042]).  However, neither Kotler nor the other art of record teaches or suggests a monetary payout computed as claimed in the context of remediation of a password complexity security parameter.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 16, 20, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-15, 17-19, 21 are allowed in view of their respective dependence from claims 1, 16, 20.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2021-05-17 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494